362 S.W.3d 27 (2012)
Gregory BONNETT, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 96346.
Missouri Court of Appeals, Eastern District, Division Three.
February 14, 2012.
Motion for Rehearing and/or Transfer to Supreme Court Denied March 27, 2012.
Jessica Hathaway, St. Louis, MO, for Appellant.
Chris Koster, Attorney General, Jefferson City, MO, for Respondent.
*28 Before ROBERT G. DOWD, JR. P.J. and MARY K. HOFF and SHERRI B. SULLIVAN, JJ.

ORDER
PER CURIAM.
Gregory Bonnett ("Movant") appeals the denial of his Rule 29.15 motion for postconviction relief after an evidentiary hearing. Movant argues the motion court clearly erred in denying his Rule 29.15 motion for post-conviction relief after an evidentiary hearing because his trial counsel was ineffective for failing to introduce evidence of prior consensual sex with the victim to the jury.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).